                 Case 20-10166-JTD             Doc 224       Filed 02/20/20        Page 1 of 5




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 11

LUCKY’S MARKET PARENT COMPANY,                               Case No. 20-10166 (JTD)
LLC, et al.,1
              Debtors.                                       (Jointly Administered)



SNYDER CONSTRUCTION, INC. d/b/a SNYDER GENERAL CONSTRUCTION, INC.’S
              NOTICE OF FILING AND PERFECTION OF
     CONSTRUCTION LIEN PURSUANT TO 11 U.S.C. §§ 362(b)(3) and 546(b)

         COMES NOW Snyder Construction, Inc. d/b/a Snyder General Construction, Inc.

(“Snyder”), a creditor of the above-captioned debtor, and files, pursuant to Sections 362(b)(3) and

546(b) of the United States Bankruptcy Code, this Notice of Filing and Perfection of Construction

Lien against certain assets and property of the Debtor, Lucky’s Market Operating Company, LLC

(the “Debtor”), as more particularly described in the three (3) Amended Claims of Lien attached

hereto respectively as Exhibits A, B, and C, and, in support hereof, states as follows:

                                                     I.
                                         Brief Factual Background

         1.      On January 27, 2020 (the “Petition Date”), the above-captioned Debtor filed a

voluntary petition for relief under Chapter 11 of the United States Bankruptcy Code in this Court.




1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Lucky’s Market Parent Company, LLC (2055), Lucky’s Farmers Market Holding Company, LLC (5480),
Lucky’s Market Operating Company, LLC (7064), LFM Stores LLC (3114), Lucky’s Farmers Market, LP (0828),
Lucky’s Farmers Market Resource Center, LLC (7711), Lucky’s Market Holding Company 2, LLC (0607), Lucky’s
Market GP 2, LLC (9335), Lucky’s Market 2, LP (8384), Lucky’s Market of Longmont, LLC (9789), Lucky’s Farmers
Market of Billings, LLC (8088), Lucky’s Farmers Market of Columbus, LLC (3379), Lucky’s Farmers Market of
Rock Hill, LLC (3386), FLM Jackson, LLC (8300), Lucky’s Farmers Market of Ann Arbor, LLC (4067), Lucky’s
Market of Gainesville, LLC (7877), Lucky’s Market of Bloomington, LLC (3944), Lucky’s Market of Plantation,
LLC (4356), Lucky’s Market of Savannah, GA, LLC (1097), Lucky’s Market of Traverse City, LLC, (2033), Lucky’s
Market of Naples, FL, LLC (8700), and Sinoc, Inc. (0723).

03224628 v1
11541412/1
              Case 20-10166-JTD         Doc 224     Filed 02/20/20   Page 2 of 5




         2.    At various times prior to the Petition Date, Snyder and the Debtor directly

contracted with each other whereby Snyder performed certain work, and provided certain labor

and materials to construct stores for the Debtor.

         3.    On or about August 29, 2019, Snyder commenced work on Lucky’s Market Store

No. 53 located in Fort Myers, Florida (“Store 53”). The last of Snyder’s work on Store 53 was

provided on December 19, 2019. As of the Petition Date, the Debtor owes Snyder the sum of

$87,698.48 for unpaid work and materials provided between August 29, 2019 and December 19,

2019. On February 19, 2020, Snyder timely filed its Amended Claim of Lien on Store 53 in

conformance with Section 713.08 of the Florida Statutes (the “Amended Store 53 Lien”). A true

and correct time-stamped copy of the Amended Store 53 Lien is attached as Exhibit A.

         4.    On or about August 13, 2019, Snyder commenced work on the construction of

Lucky’s Market Store No. 62 located in Clearwater, Florida (“Store 62”). The last of Snyder’s

work on Store 62 was provided on January 7, 2020. As of the Petition Date, the Debtor owes

Snyder the sum of $901,761.00 for unpaid work and materials provided between August 13, 2019

and January 7, 2020. On February 19, 2020, Snyder timely filed its Amended Claim of Lien on

Store 62 in conformance with Section 713.08 of the Florida Statutes (the “Amended Store 62

Lien”). A true and correct time-stamped copy of the Amended Store 62 Lien is attached as Exhibit

B.

         5.    On or about October 28, 2019, Snyder commenced work on Lucky’s Market Store

No. 66 located in Brandon, Florida (“Store 66”). The last of Snyder’s work on Store 66 was

provided on December 20, 2019. As of the Petition Date, the Debtor owes Snyder the sum of

$313,017.00 for unpaid work and materials provided between October 28, 2019 and December 20,

2019. On February 19, 2020, Snyder timely filed its Amended Claim of Lien on Store 66 in
                                            -2-

11541412/1
               Case 20-10166-JTD         Doc 224      Filed 02/20/20       Page 3 of 5




conformance with Section 713.08 of the Florida Statutes (the “Amended Store 66 Lien”). A true

and correct time-stamped copy of the Amended Store 66 Lien is attached as Exhibit C.

         6.    Snyder is seeking all prejudgment interest at the highest rate allowed by law, plus

all post-judgment interest and other costs and expenses incurred by Snyder in connection with the

filing, prosecution, collection and foreclosure of these construction liens, including attorneys’ fees.

                                              II.
                                    Argument and Authorities

         7.    Under state law and the United States Bankruptcy Code, Snyder has the right to file

and perfect its construction lien on the Debtor’s stores and leaseholds.

         8.    Under Florida law, construction liens such as those asserted by Snyder relate back,

for priority purposes, to the time of recordation of the notice of commencement. See Section

713.07(2), Florida Statutes. In this case, the Notices of Commencement relative to Snyder's work

were recorded on August 16, 2019 (Store 53), August 21, 2019 (Store 62), and November 8, 2019

(Store 66). Section 713.08(5), Florida Statutes, further provides that a construction lien may be

perfected within 90 days after the final furnishing of labor, services or materials by the lienor. As

noted in paragraphs 3, 4 and 5 above, Snyder's final furnishing of labor, services or materials was

completed within the statutory time period.

         9.    Section 713.08, Florida Statutes, provides the requirements and contents of the

claim of lien and the method to perfect the lien. Snyder perfected its liens by timely recording its

Claims of Lien with the appropriate Florida Clerks of Court on January 24, 2020 (the “Store 53

Lien”), January 22, 2020 (the “Store 62 Lien”), and January 28, 2020 (the “Store 66 Lien”). Snyder

then timely perfected its Amended Claims of Lien for all three stores (as set forth above in

paragraphs 3, 4 and 5), as permitted by Section 713.08(4)(b), on February 19, 2020 by recording

                                             -3-

11541412/1
                Case 20-10166-JTD         Doc 224      Filed 02/20/20      Page 4 of 5




them with the appropriate Florida Clerks of Court (all such Claims of Lien and Amended Claims

of Lien being collectively referred to herein as the "Snyder Liens").

         10.    This Notice shall provide notice of the perfection of the Snyder Liens under 11

 U.S.C. §546(b) and Snyder’s intention to continue the perfection of the Snyder Liens.

         11.    Notice is sufficient for purposes of 11 U.S.C. §546(b)(2) if it makes clear that the

 interest holder intends to enforce its interest in the Property. See, e.g., Jones v. Salem Nat’l Bank

 (In re Fullop), 6F.3d 422 (7th Cir. 1993); Casbeer v. State Fed. Sav. & Loan Ass’n of Lubbock (In

 re Casbeer), 793 F.2d 436 (5th Cir. 1986). Snyder intends to enforce its interests against the

 properties and leases referenced in the Snyder Liens. Accordingly, the filing of a pleading such

 as this constitutes proper notice. See, e.g., Virginia Beach Fed. Sav. & Loan Ass’n v. Wood, 901

 F.2d 849 (10th Cir. 1990).

         12.    Snyder does not waive its right to seek adequate protection for its interest in the

 properties, nor does Snyder waive any rights as a secured, administrative or unsecured creditor

 under the Bankruptcy Code, including, but not limited to, rights to assert administrative expenses

 under 503(b)(9) or otherwise.

         13.    Snyder also seeks to preserve its right to all interest at the appropriate rate, as well

as other costs and expenses, including attorneys’ fees that may be awarded by the Court.

         WHEREFORE, Snyder provides this Notice pursuant to 11 U.S.C. §546(b) perfecting the

Snyder Liens.




                                             -4-

11541412/1
             Case 20-10166-JTD   Doc 224   Filed 02/20/20      Page 5 of 5




Dated: February 20, 2020             Respectfully submitted,

                                     MORRIS JAMES LLP

                                     /s/ Carl N. Kunz, III
                                     Carl N. Kunz, III (#3201)
                                     500 Delaware Avenue, Suite 1500
                                     P.O. Box 2306
                                     Wilmington, DE 19899-2306
                                     Telephone: (302) 888-6811
                                     Facsimile: (302) 571-1750
                                     Email: ckunz@morrisjames.com

                                     and

                                     Julie Beth Teicher, Esq.
                                     Earle I. Erman, Esq.
                                     David E. Hart, Esq.
                                     Maddin, Hauser, Roth & Heller, P.C.
                                     28400 Northwestern Highway, Second Floor
                                     Southfield, MI 48034-1839
                                     Telephone: (248) 354-4030
                                     Facsimile: (248) 354-1422
                                     jteicher@maddinhauser.com
                                     eerman@maddinhauser.com
                                     dhart@maddinhauser.com

                                     Counsel for Snyder Construction, Inc. d/b/a
                                     Snyder General Construction, Inc.




                                   -5-

11541412/1
